ICJ_058_NuclearTests_AUS_FRA_1973-07-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI À FIN D’INTERVENTION

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Nuclear Tests (Australia v. France), Application to Intervene,
Order of 12 July 1973, I.C.J. Reports 1973, p. 320.

Mode officiel de citation:

Essais nucléaires (Australie c. France), requête à fin
@ intervention, ordonnance du 12 juillet 1973, C.J. Recueil 1973, p. 320.

 

Sales number 3 8 4
N9 de vente:

 
12 JULY 1973
ORDER

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

REQUETE DE FIDJI A FIN D’INTERVENTION

12 JUILLET 1973
ORDONNANCE
320

INTERNATIONAL COURT OF JUSTICE

1973
12 July YEAR 1973

General List
No. 58

12 July 1973

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION
TO INTERVENE

ORDER

Present: President Lacus; Vice-President AMMOUN; Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO, MoROZOV,
JIMENEZ DE ARECHAGA, Sir Humphrey WALDOCK, RUDA; Judge
ad hoc Sir Garfield Barwick; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 48 and 62 of the Statute of the Court,
Having regard to Article 69 of the Rules of Court,

Having regard to the Application by Australia filed in the Registry of
the Court on 9 May 1973, instituting proceedings against France in
respect of a dispute concerning the holding of atmospheric tests of
nuclear weapons by the French Government in the Pacific Ocean,

Having regard to the application of the Government of Fiji dated 16
321 NUCLEAR TESTS (ORDER 12 VII 73)

May 1973 and filed in the Registry the same day, by which the Govern-
ment of Fiji submits a request to the Court under the terms of Article 62
of the Statute of the Court for permission to intervene in the proceedings
instituted by Australia against France,

Makes the following Order:

1. Whereas the application of Fiji by its very nature presupposes that
the Court has jurisdiction to entertain the dispute between Australia and
France and that Australia’s Application against France in respect of that
dispute is admissible;

2. Having regard to the position taken by the French Government
in a letter dated 16 May 1973 from the Ambassador of France to the
Netherlands, handed by him to the Registrar the same day, that the
Court was manifestly not competent to entertain Australia’s Application;

3. Having regard to the fact that by its Order dated 22 June 1973 the
Court decided that the written proceedings in the case should first be
addressed to the questions of the jurisdiction of the Court to entertain
the dispute between Australia and France and of the admissibility of
Australia’s Application;

THE COURT,
by 8 votes to 5,

Decides to defer its consideration of the application of the Govern-
ment of Fiji for permission to intervene in the proceedings instituted by
Australia against France until it has pronounced upon the questions to
which the pleadings mentioned in its Order dated 22 June 1973 are to be
addressed.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of July, one thousand nine
hundred and seventy-three, in four copies, one of which will be deposited
in the archives of the Court, and the others transmitted to the Govern-
ment of Fiji, the Government of Australia. and the French Government,
respectively.

(Signed) Manfred Lacus,
President.

(Signed) S. AQUARONE,
Registrar.
322 NUCLEAR TESTS (ORDER 12 VII 73)

Judge Gros makes the following declaration:

I have voted against the deferment of the consideration of the document
filed on 16 May; the question could and should have been settled im-
mediately, and independently of the problem of the Court’s jurisdiction
in the case referred to in the operative paragraph of the present Order, by
a finding to the effect that the document in question does not comply with
the provisions of Article 62 of the Statute of the Court, concerning inter-
vention.

Judge PETRÉN makes the following declaration:

Being of the opinion that the Court should have given its decision on
the application of the Government of Fiji at the present stage of the
proceedings, I have voted against the deferment of the consideration
thereof to a later phase of the case.

Judge ONYEAMA makes the following declaration:

I voted against the Order because in my view the application to inter-
vene should have been considered on its merits now and not put off; for
quite apart from what is postulated by the application itself, there is the
immediate question whether, in the absence of a jurisdictional link with
France, Fiji can intervene in a case in which France is impleaded.

Judge IGNACIO-PINTO makes the following deciaration:

I do not share the opinion of the majority of the Court to the effect
that consideration of Fiji’s application to intervene in the cases con-
cerning Nuclear Tests (Australia v. France; New Zealand v. France)
should be deferred. There is no treaty link between France and that
State capable of authorizing such intervention on the latter’s part.

An examination should consequently have been carried out at the
present stage to determine whether the application was well-founded or
not, and it is my view that deferment to a later phase of the proceedings
was in no way justified ; I accordingly cast a negative vote.

({nitialled) M.L.
(Initialled) S.A.
